        Case 1:17-cv-00173-CRK Document 190               Filed 04/21/21     Page 1 of 9




                UNITED STATES COURT OF INTERNATIONAL TRADE

__________________________________________
                                                )
CANADIAN SOLAR INTERNATIONAL                    )
LIMITED ET AL.,                                 )
                                                )
        Plaintiffs and Consolidated Plaintiffs, )
                                                )
   and                                          )
                                                )
SHANGHAI BYD CO., LTD. ET AL.,                  )
                                                )
        Plaintiff-Intervenors and               )
        Consolidated Plaintiff-Intervenors,     )           Before: Honorable Claire R. Kelly,
                                                )           Judge
v.                                              )
                                                )           Consol. Case No. 17-00173
UNITED STATES,                                  )
                                                )
        Defendant,                              )
                                                )
   and                                          )
                                                )
SOLARWORLD AMERICAS, INC. ET AL.,               )
                                                )
        Defendant-Intervenor and                )
        Consolidated Defendant-Intervenors.     )
__________________________________________)


     CONSENT MOTION TO SEVER MEMBER CASE, ENTER JUDGMENT, AND
               TERMINATE PRELIMINARY INJUNCTIONS


       Pursuant to Rule 7(b) of the Rules of this Court, Changzhou Trina Solar Energy Co.,

Ltd.; Trina Solar (Changzhou) Science & Technology Co., Ltd.; Yancheng Trina Solar Energy

Technology Co., Ltd.; Changzhou Trina Solar Yabang Energy Co., Ltd.; Turpan Trina Solar

Energy Co., Ltd.; Hubei Trina Solar Energy Co., Ltd.; and Trina Solar (U.S.) Inc., (collectively

“Trina”), Consolidated Plaintiffs in the above-captioned consolidated action, hereby move the

Court to issue an Order (1) severing member case CIT Case No. 17-00197, Changzhou Trina
         Case 1:17-cv-00173-CRK Document 190                       Filed 04/21/21        Page 2 of 9

Motion                                                                  Consol. Case No. 17-00173


Solar Energy Co., Ltd. et al v. United States, from the above-captioned consolidated action; (2)

entering the court’s Judgment Order, ECF No. 158, (June 15, 2020) that accompanied the court’s

decision in Canadian Solar Int’l Ltd. v. United States, 43 CIT __, 448 F. Supp. 3d 1333 (2020) as

to the antidumping duty rate determined for Trina; (3) ordering Trina’s subject entries to be

liquidated in accordance with the final decision in Canadian Solar Int’l Ltd. v. United States, 43

CIT __, 448 F. Supp. 3d 1333 (2020); (4) dissolving the preliminary injunction against Trina’s

entries entered in the consolidated case Ct. No. 17-00197, see Order, Aug. 1, 2017, ECF No. 16

in CIT Case No. 17-00197; and (5) amending to remove Trina from its coverage the preliminary

injunction against Trina’s entries entered in the consolidated case Ct. No. 17-00200, see Order,

Aug. 30, 2017, ECF No. 15 in CIT No. 17-00200.

Parties and Consultation

        On April 21, 2021, Tara Hogan for the U.S. Department of Justice, counsel for the

defendant the United States, consented to this motion. On April 15, 2021, John Magnus, counsel

for SolarWorld Americas, Inc. (“SolarWorld”), defendant-intervenor in 17-00197 and 17-0073

and consolidated plaintiff in 17-00173, and plaintiff in 17-00200 consented to this motion. On

April 14, 2021, Jonathan Stoel, counsel for Canadian Solar 1, plaintiff-intervenors in 17-00197

and plaintiffs in 17-00173, consented to this motion. On April 14, 2021, Craig Lewis, counsel

for Shanghai BYD Co., Ltd. (“BYD”), plaintiff-intervenor in 17-00197 and consolidated plaintiff

in 17-00173, consented to this motion. On April 14, 2021, Richard Weiner, counsel for Yingli 2,


1
  Specifically, Canadian Solar International Limited, Canadian Solar (USA) Inc., Canadian Solar Manufacturing
(Changshu), Inc., Canadian Solar Manufacturing (Luoyang), Inc., CSI Cells Co., Ltd., CSI-GCL Solar
Manufacturing (YanCheng) Co., Ltd., CSI Solar Power (China) Inc. (collectively, “Canadian Solar”).
2
  Specifically, Yingli Green Energy Holding Co., Ltd., Yingli Green Energy Americas, Inc., Yingli Energy (China)
Co., Ltd., Baoding Tianwei Yingli New Energy Resources Co., Ltd., Tianjin Yingli New Energy Resources Co.,
Ltd., Hengshui Yingli New Energy Resources Co., Ltd., Lixian Yingli New Energy Resources Co., Ltd., Baoding
Jiasheng Photovoltaic Technology Co., Ltd., Beijing Tianneng Yingli New Energy Resources Co., Ltd., Hainan
Yingli New Energy Resources Co., Ltd., Shenzhen Yingli New Energy Resources Co., Ltd., Yingli Green Energy
International Trading Co., Ltd. (collectively, “Yingli”).

                                                        2
         Case 1:17-cv-00173-CRK Document 190                         Filed 04/21/21        Page 3 of 9

Motion                                                                   Consol. Case No. 17-00173


plaintiff-intervenor in 17-00197 and 17-00173, consented to this motion. On April 14, 2021,

Adams Lee, counsel for Ningbo Qixin Solar Electrical Appliance Co., Ltd. (“Qixin”),

consolidated plaintiff in 17-00173, consented to this motion.

Background

        On June 27, 2017, Commerce published its final determination in its third administrative

review of the antidumping duty (“ADD”) order on crystalline silicon photovoltaic cells, whether

or not assembled into modules, from the People's Republic of China (“China” or “the PRC”). See

Crystalline Silicon Photovoltaic Cells, Whether or Not Assembled Into Modules, From the

People’s Republic of China, 82 Fed. Reg. 29,033 (Dep't Commerce June 27, 2017) (final results

of [ADD] admin. review and final determination of no shipments; 2014-2015) (“Final Results”)

and accompanying Issues and Decision Memorandum for the Final Results of the 2014-2015

[ADD] Administrative Review of Crystalline Silicon Photovoltaic Cells, Whether or Not

Assembled into Modules, From [the PRC], A-570-979, (June 20, 2017), ECF No. 44-5 (“Final

Decision Memo”).

        Plaintiff, Trina, opened the civil action CIT Case No. 17-00197 challenging several

aspects of the Final Results. On August 29, 2017, SolarWorld intervened in Trina’s action as

defendant-intervenor. See Motion to Intervene, ECF No. 9, Aug. 29, 2017, in CIT Case No 17-

00197. Canadian Solar, BYD, and Yingli each individually intervened in Trina’s action as

plaintiff-intervenors. See ECF Nos. 17, 23, and 33 in CIT Case No 17-197. 3                   Plaintiff,

SolarWorld, also opened a civil action CIT Case No. 17-00200 challenging several aspects of the

Final Results.



3
 As indicated by the Consolidated Case No caption, Canadian Solar opened its own challenge, Canadian Solar
International Limited, et al. v. United States, Case No. 17- 00173. In addition, BYD opened its own challenge, •
Shanghai BYD Co., Ltd. v. United States, Case No. 17-00193.

                                                         3
         Case 1:17-cv-00173-CRK Document 190              Filed 04/21/21     Page 4 of 9

Motion                                                        Consol. Case No. 17-00173


       On September 26, 2017, six cases challenging the Final Results were consolidated under

the above-captioned CIT Consol. Case No. 17-00173. See Consolidation Order, ECF No. 41,

Sep. 26, 2017, in CIT Consol. Case No. 17-00173.

       In the first opinion issued by the Court, the Court sustained Commerce’s Final Results

with respect to all challenges brought by SolarWorld contesting the surrogate values for

aluminum frames, polysilicon ingots and blocks, and financial ratios. See Canadian Solar Int’l

Ltd. v. United States, 43 CIT __, 378 F. Supp. 3d 1292, 1335 (“Canadian Solar I”). The Court

also sustained Commerce’s Final Results for all issues challenged by Trina except for Trina’s

challenge to the surrogate value assigned to module glass. For that issue, the Court remanded for

Commerce to reconsider or further explain the surrogate value selection for valuing Trina’s and

Canadian Solar’s module glass. Id.

       In Commerce’s first remand results, Commerce recalculated the antidumping duty rate

for the exporter respondents, Trina and Canadian Solar, using a different surrogate to value

respondents’ module glass resulting in a zero percent antidumping duty rate for Trina. See

Results of Remand Redetermination Pursuant to Ct. Remand Order Public Version, July 15,

2019, ECF No. 111, page 34 (“Remand Results I”).

       In the second opinion issued by the Court, the Court sustained Commerce’s selection of

the surrogate value for module glass in the Remand Results I and remanded on other issues.

Canadian Solar Int’l Ltd. v. United States, 43 CIT __, __, 415 F. Supp. 3d 1326, 1335 (2019)

(“Canadian Solar II”).

       In Commerce’s second remand results, Commerce recalculated the antidumping duty rate

for Canadian Solar and Trina’s antidumping duty rate remained zero percent. See Results of




                                                4
         Case 1:17-cv-00173-CRK Document 190             Filed 04/21/21     Page 5 of 9

Motion                                                       Consol. Case No. 17-00173


Remand Redetermination Pursuant to Ct. Remand Order Public Version, Feb. 11, 2020, ECF No.

147 (“Remand Results II”).

       In the third opinion issued by the Court, the Court sustained Commerce’s recalculated

rate for Canadian Solar in the Remand Results II and entered judgment in the consolidated

action. See Canadian Solar Int’l Ltd. v. United States, 43 CIT __, 448 F. Supp. 3d 1333, 1340

(2020) (“Canadian Solar III”), and Judgment Order, June 15, 2020, ECF No. 158.

       On August 13, 2020, Canadian Solar entered a Notice of Appeal of the Judgment in

Canadian Solar III to the Court of Appeals for the Federal Circuit (“Court of Appeals”). See

Notice of Appeal, (Aug. 13, 20202), ECF No. 164. On August 14, 2020, Qixin entered a Notice

of Appeal of the Judgment in Canadian Solar III to the Court of Appeals. See Notice of Appeal,

(Aug. 14, 20202), ECF No. 165. The defendant, the United States, and the defendant-intervenor,

SolarWorld, did not appeal the Judgment relating to the third antidumping duty administrative

review that accompanied Canadian Solar III to the Court of Appeals. Thus, the final judgment

with respect to the zero percent antidumping duty rate determined for Trina was not appealed to

the Court of Appeals.

       On July 14, 2020, Canadian Solar filed a Motion for Reconsideration of the Judgment in

Canadian Solar III. Motion for Reconsideration, (July 14, 2020), ECF No. 160. Canadian Solar

sought reconsideration of the Court’s June 15, 2020 final judgment in CIT Consol. Case No. 17-

00173 due to the Court of Appeals decision in SolarWorld Americas, Inc. v. United States, et al.,

962 F.3d 1351, 1358-59 (Fed. Cir. 2020) (“SolarWorld”), an appeal of the second administrative

review of the antidumping duty order on photovoltaic cells, whether or not assembled into

modules, from China. In that opinion, the Court of Appeals found that Commerce’s decision in




                                                5
         Case 1:17-cv-00173-CRK Document 190                Filed 04/21/21     Page 6 of 9

Motion                                                          Consol. Case No. 17-00173


the second administrative review to use Thai import data published by the Global Trade Atlas

(“Thai import data”) to value Trina’s nitrogen input was unsupported by substantial evidence. Id.

       On September 14, 2020, this court granted the motion for reconsideration and ordered

that the court’s Judgment, ECF No. 158, was vacated. See Slip Op. 20-134, ECF No. 171, at 8-9

(“Third Remand Order”). The court further ordered and remanded for Commerce to “either

adequately explain why the Thai {Global Trade Atlas} data is not aberrational” or “adopt an

alternative surrogate value for {Canadian Solar’s} nitrogen input” taking into consideration the

Court of Appeal’s instruction in SolarWorld and to recalculate Canadian Solar’s dumping margin

if a different surrogate value is chosen. Id., at 9. The order did not instruct for any recalculation

of the antidumping margin for Trina because Trina’s margin was already zero percent.

       Trina did not oppose Canadian Solar’s motion for reconsideration because, at that time,

Trina’s entries during the period December 1, 2014 through November 30, 2015 (i.e., the third

antidumping duty administrative review period) were also suspended pursuant to on-going

litigation pertaining to the third countervailing duty administrative review covering entries in

calendar year 2014 and the fourth countervailing duty administrative review covering entries in

calendar year 2015. See Changzhou Trina Solar Energy Co., Ltd. et al v. United States, CIT

Consol. Case No. 17-198 (“Trina Solar”) (covering the third CVD administrative review) and

Canadian Solar Inc. et al v. United States, CIT Consol. Case No. 18-184, (“Canadian Solar-

CVD”) (covering the fourth CVD administrative review). Both Trina Solar and Canadian Solar-

CVD addressed issues that Trina expected to be appealed to the Court of Appeals regardless of

how they were decided at the Court of International Trade. Thus, at the time of Canadian Solar’s

motion for reconsideration and the Court’s order vacating the judgment in Canadian Solar III,

Trina did not have a reason to oppose the motion since its antidumping entries during the period



                                                  6
         Case 1:17-cv-00173-CRK Document 190               Filed 04/21/21   Page 7 of 9

Motion                                                         Consol. Case No. 17-00173


December 2014 through November 2015 would not liquidate until all appeals were exhausted in

both Trina Solar and Canadian Solar-CVD.

       However, judgment was entered in Trina Solar on August 4, 2020. See Judgment for Slip

Op 20-108, ECF No. 160, Aug. 4, 2020, in Trina Solar, CIT Consol. Case No. 17-00198-JAR.

No parties appealed this judgment to the Court of Appeals.

       Similarly, judgment was entered in Canadian Solar-CVD on October 19, 2020. See

Judgment for Slip Op 20-149, ECF No. 115, Oct. 19, 2020, in Canadian Solar-CVD, CIT

Consol. Case No. 18-00184-JAR. The only party to appeal the judgment in Canadian Solar-

CVD, was Canadian Solar and its claims do not relate to the countervailing duty rate for Trina.

Thus, by the end of 2020, Trina’s entries from December 2014 through November 30, 2015 were

no longer suspended pursuant to Trina Solar or Canadian Solar-CVD.

Relevance of Remand Proceeding to Trina

       As explained above, when Commerce selected a different surrogate value for module

glass, Trina’s antidumping duty rate was determined to be zero percent. See Canadian Solar II,

43 CIT __, __, 415 F. Supp. 3d 1326, 1335 (2019). Because Trina’s antidumping duty rate was

reduced to zero percent with the new module glass surrogate value and no party challenged the

new module glass surrogate value to the Court of Appeals, the issue of whether the surrogate

value that Commerce selected for nitrogen is supported by substantial evidence for purposes of

the third administrative review as applied to Trina is moot.

       On January 13, 2021, the defendant filed its final results of remand redetermination

pursuant to the Third Remand Order. See Final Results of Redetermination Pursuant to Court

Remand, Canadian Solar International Limited, et al. v. United States, Consol. Case No. 17-

00173 (CIT September 14, 2020), ECF No. 180, Jan. 13, 2021 (“Remand Results III”). On



                                                 7
         Case 1:17-cv-00173-CRK Document 190               Filed 04/21/21     Page 8 of 9

Motion                                                         Consol. Case No. 17-00173


February 24, 2021, Trina filed comments on the Remand Results III to acknowledge that

Commerce’s Remand Results III were not relevant to Trina. See Letter In Lieu of Comments on

Remand Results, (Feb. 24, 2021), ECF No. 182. In responses to comments on the remand

results, no party challenged Trina’s statement regarding the irrelevance of the Remand Results

III to Trina’s entries. See Reply to comments on remand results by Defendant, March 26, 2021,

ECF No. 185.

       Because (1) the Remand Results III will not change the antidumping duty rate for Trina

and (2) no party appealed to the Court of Appeals the zero percent antidumping duty rate

determined for Trina that was sustained in Canadian Solar III, the final judgment that

accompanied Canadian Solar III should be entered nunc pro tunc as to Trina and its entries

liquidated in accordance with that final court decision. By consenting to this motion, all parties

expressing waive any right to appeal the final court decision as to Trina’s exports only. To

effectuate this outcome, Trina moves that the Court:

       1. order that Changzhou Trina Solar Energy Co., Ltd v. United States, Court No. 17-

           00197 be severed from the above-captioned consolidated action; and

       2. order that that the court’s Judgment Order, ECF No. 158, (June 15, 2020) that

           accompanied the court’s decision in Canadian Solar Int’l Ltd. v. United States, 43

           CIT __, 448 F. Supp. 3d 1333 (2020) be entered nunc pro tunc as to the antidumping

           duty rate determined for Trina; and

       3. order Trina’s subject entries to be liquidated in accordance with the final decision in

           Canadian Solar Int’l Ltd. v. United States, 43 CIT __, 448 F. Supp. 3d 1333 (2020),

           including all appeals which are already foregone, as provided in Section 516A(e) of

           the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(2) (2012); and



                                                 8
         Case 1:17-cv-00173-CRK Document 190              Filed 04/21/21    Page 9 of 9

Motion                                                        Consol. Case No. 17-00173


       4. order that the Preliminary Injunction Order enjoining liquidation of entries exported

           by Trina and entered, or withdrawn from warehouse, for consumption during the

           period December 1, 2014, through November 30, 2015 (Preliminary Injunction

           Order, ECF No. 16, Sep. 1, 2017, in Changzhou Trina Solar Energy Co., Ltd v.

           United States, Court No. 17-00197) be DISSOLVED effective as of the date of

           signing of the order; and

       5. order that the Preliminary Injunction Order enjoining liquidation of entries exported

           by Trina and entered, or withdrawn from warehouse, for consumption during the

           period December 1, 2014, through November 30, 2015 (Preliminary Injunction

           Order, ECF No. 15, Aug. 30, 2017, in SolarWorld Americas, Inc. v. United States,

           Court No. 17-00200) be AMENDED to remove Trina from its coverage effective as

           of the date of signing of the order.

         A proposed order in Consol. Case No. 17-00173 and a proposed order in Case No. 17-

00197 accompanies this motion.



                                              Respectfully submitted,

                                              /s/ Jonathan M. Freed
                                              Robert G. Gosselink
                                              Jonathan M. Freed

                                              TRADE PACIFIC PLLC
                                              700 Pennsylvania, Ave, SE, Ste. 500
                                              Washington, DC 20003
                                              jfreed@tradepacificlaw.com
                                              Tel: (202) 223-3760

April 21, 2021                                Counsel for Trina




                                                  9
